FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 16, 2022

                                       No. 04-20-00333-CR

                                 EX PARTE AHMED ZOHAIR

                   From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR2128A-W1
                            Honorable Jennifer Pena, Judge Presiding


                                          ORDER
       This is an appeal of the trial court’s ruling on a pre-conviction writ of habeas corpus. See

Arreola v. State, 207 S.W.3d 387, 390 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

        Texas Rule of Appellate Procedure 25.2 provides that in a criminal appeal where the

defendant is the appellant, “[t]he trial court shall enter a certification of the defendant’s right of

appeal each time it enters a judgment of guilt or other appealable order….” TEX. R. APP. P.

25.2(a)(2). “An order denying a pretrial application seeking habeas corpus relief is an appealable

order.” Ex parte Stevens, No. 03-19-00103-CR, 2019 WL 1123457, at *1 (Tex. App.—Austin

Mar. 11, 2019, no pet.) (citing Ex parte Schmidt, 109 S.W.3d 480, 481 (Tex. Crim. App. 2003));

accord Arreola, 207 S.W.3d at 390. Rule 25.2 further provides, “If the defendant is the

appellant, the record must include the trial court’s certification of the defendant’s right of appeal

under Rule 25.2(a)(2),” and cautions that “[t]he appeal must be dismissed if a certification that

shows the defendant has the right of appeal has not been made part of the record under these

rules.” Id. R. 25.2(d). But the Rules of Appellate Procedure also provide for this court to order

the trial court to supplement the record with the certification of a defendant’s right to appeal. See

TEX. R. APP. P. 34.5(c)(2); Cortez v. State, 420 S.W.3d 803, 807 (Tex. Crim. App. 2013).
                                                                                      FILE COPY

       Ahmed’s habeas appeal is currently submitted to this court for consideration, but the Rule

25.2 form contained in the record does not belong to the trial court’s denial of Ahmed’s

application for writ of habeas corpus. Rather, it belongs to Ahmed’s plea proceeding. The

record contains no other Rule 25.2 form. Contra TEX. R. APP. P. 25.2.

       We therefore abate this appeal and order the trial court to submit a supplemental clerk’s

record that contains a Rule 25.2 certification of Appellant Ahmed’s right to appeal by May 31,

2022. See TEX. R. APP. P. 25.2, 34.5(c)(2).


       It is so ORDERED on May 16, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT